Citation Nr: 1548348	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to August 1974.  He served in Vietnam and his decorations included the Combat Infantryman Badge.  The appellant is his surviving spouse.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2015, the Board remanded the appellant's case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran died in August 2005; due to metastatic pancreatic cancer

2. At the time of the Veteran's death, he had no service-connected disabilities.

3.  Metastatic pancreatic cancer was not present in service, did not manifest within one year after discharge, and is not related to a disease or injury in active service, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for DIC service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2011 and June 2015 letters, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The letters did not inform the appellant of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the Board's decision to deny her claim, VA's failure to provide that notice is rendered moot. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The August 2011 letter provided the notice required by Hupp.

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available. All reasonably identified and available medical records have been secured. 

The purpose of the Board's May 2015 remand was for efforts to obtain records of the Veteran's reported treatment by Drs. N. Bellos and R. Cadang.  In August 2015, Dr. Bellos reported that he did not have records regarding the Veteran.  In September 2015, Dr. Cadang reported that the Veteran's records were destroyed.

The Board notes that a medical opinion has not been obtained.  A medical opinion is required when needed to make a decision on the claim.  38 U.S.C.A. § 5103A(d(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  VA is not required to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

An assertion that one condition caused another, without more would be insufficient to trigger VA's duty to provide an examination in the context of a service connection claim.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010). 

Here, while there is evidence that the Veteran died of metastatic pancreatic cancer, the evidence does not indicate the metastatic pancreatic cancer may be associated with service.   The appellant has asserted that there is a link between pancreatic cancer and exposure to herbicides in service.  She has offered no evidence in support of this contention and, as a lay person, she would not be able to offer a competent opinion that herbicide exposure caused the development of pancreatic cancer.  This is a complex medical question as evidenced by the fact that Congress has set up a c system based largely on analysis from the National Academy of Science (NAS) to determine what conditions are likely caused by such exposure.  See 38 U.S.C.A. § 1116(b)(1)-(3) (West 2014).

Evidence of possible causation could come from competent sources other than the NAS, but in this case there is no other indication that herbicide exposure or another in-service disease or injury may have caused the fatal pancreatic cancer. Cf. Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Absent such indications, a medical opinion would not be reasonably likely to aid in substantiating the claim.

There is no additional notice or evidence that would be reasonably likely to assist the appellant in substantiating the claim.  VA's duties to notify and assist the appellant in substantiating her claim have, accordingly, been met.



Contentions

The appellant argues that the Veteran's exposure to Agent Orange during multiple tours in Vietnam was a direct factor in his developing pancreatic cancer, as the herbicide is believed to be a carcinogenic cancer-causing substance.  She notes that dioxin is a petroleum-derived chemical carcinogen that caused cancer in humans, based upon evidence from the National Institutes of Health, that found a causal relationship between exposure to TCDD and human cancer.  The appellant notes that the defoliant used in Agent Orange contained dioxin.  See appellant's September 2011 claim and August 2013 substantive appeal.

Legal Criteria

DIC may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2015).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

The standards for determining entitlement to DIC based on service connection for the cause of death are those used to determine service connection generally under Chapter 11, of 38 U.S.C.A. (38 U.S.C.A. § 1101 et. seq.).  38 U.S.C.A. § 1310(a) (West 2014).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to compensation for disability resulting from personal injury suffered or disease contracted in or aggravated by active military service. 

To establish a right to compensation evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In a cause of death claim, the current disability requirement is always met.  The condition causing death constitutes the current disability.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997).

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain enumerated diseases, but not metastatic pancreatic cancer, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

In December 2010, VA explained the most recent research done by the NAS regarding pancreatic cancer in the Federal Register.  Consistent with its findings in Update 2008, the NAS, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and pancreatic cancer.  77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, and opinions as to nexus; the appellant is not competent to provide evidence as to more complex medical questions such as the origin of cancer pathology as is the case here.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Facts and Analysis

Service department records show that the Veteran served in the Republic of Vietnam from December 1966 to December 1967, March 1969 to March 1970, and from April 1971 to August 1972.  Therefore, he is presumed to have been exposed to herbicides during active duty.  38 U.S.C.A. § 1116(f) (West 2014).

The next question is whether the Veteran had a disease that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Metastatic pancreatic cancer is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  There is no competent opinion linking the metastatic pancreatic cancer that caused the Veteran's death to Agent Orange exposure.  Although the appellant contends that the Veteran had metastatic pancreatic cancer as the result of such exposure, as previously discussed, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2014) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the NAS).  The appellant's opinion does not constitute competent evidence of a link between metastatic pancreatic cancer and Agent Orange.

Service treatment records do not discuss a pancreatic disability or pancreatic cancer.  Post service private medical records show that the Veteran was diagnosed with adenocarcinoma of the pancreas in September 2004.  He died in August 2005.  

The appellant does not claim, and the record does not show, that metastatic pancreatic cancer had its onset in service; and there is no other evidence of direct service incurrence.  Because the fatal cancer was identified many years after service and there is no evidence that it was present in service or within a year after service, service connection would not be available on the basis of the presumptions applicable to chronic diseases, including malignant tumors.  Cf. 38 U.S.C.A. § 1112(a).

There is no medical opinion of record to support the appellant's claim that the Veteran's exposure to herbicides caused him to develop the metastatic pancreatic cancer from which he died.  At the time of his death, the Veteran had no service-connected disability.

The appellant is correct that Agent Orange and Dioxin have been linked to some human cancers, but, as the NAS Update makes clear, these substances have not been linked to all human cancers.  There is no competent evidence in the record that pancreatic cancer has been linked to herbicide exposure, including exposure to Agent Orange.

The evidence is against a finding that a service-connected disability caused or contributed to the Veteran's death, the preponderance of the evidence is against the claim.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


